       Case 1:18-cr-00767-VM Document 174 Filed 11/19/20 Page 1 of 1




                                                                                   March 31, 2020


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------X
UNITED STATES OF AMERICA,                                     CONSENT TO PROCEED BY
                                                              TEL/VIDEOCONFERENCE
                      -v-
                                                               18 -CR- 767         (.�) {.:.)
DAMIR PEJCINOVIC
                           Defendant(s).
---------------------------------X

Defendant DAMIR PEJCINOVIC                                hereby voluntarily consents to
participate in the following proceeding via videoconferencing:

        Initial Appearance/Appointment of Counsel

        Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
        Indictment Form)

        Preliminary Hearing on Felony Complaint

        Bail/Revocation/Detention Hearing

        Status and/or Scheduling Conference

        Misdemeanor Plea/Trial/Sentence




 DAMIR PEJCINOVIC                                   PETER E. QUIJANO
Print Defendant's Name
                                                    Print Defense Counsel's Name

This proceeding was conducted by reliable videoconferencing
                                                              technology,

11/19/2020
Date
                                                  U.S. District Judge/U.S. Magistrate Judge
